Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 5-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US20160365599) in view of Hoppes et al. (US20120039698)
2.	Regarding claims 1, 18-20, Ju teaches manufacturing arrangement for a fuel cell stack (process of sequentially stacking a plurality of sheets of fuel cells [0154]) comprising at least a first alignment station having a first alignment structure arranged for receiving a bipolar plate (first magazine 111 (as first alignment structure) in which the separating plate (bipolar plate) components 4 may be accommodated [0159], Fig. 11) and a second alignment structure arranged for arranging a membrane electrode assembly at one side of the bipolar plate (a second magazine 112 (as second alignment structure) in which the MEA sheet components 5 may be accommodated [0159]), in a predefined orientation for aligning the bipolar plate and the membrane electrode assembly, whereby a pre-assembled fuel cell unit is provided (see Figs. 10 and 11);
a fastening (meaning attaching) station for fastening the membrane electrode assembly to the bipolar plate, whereby an assembled fuel cell unit is provided (separating plate (bipolar plate) components 4 and the MEA sheet components 5 are stacked by the component stacking unit 350 (as fastening station [0203], Fig. 18; may be fastened by the aforementioned fastening bar 9 [0203], Figure 8); and
a second alignment station having at least one third alignment structure for aligning a plurality of assembled fuel cell units for providing a fuel cell stack (the component aligning unit (as third alignment structure) 310 may be configured to align the separating plate component 4 and the MEA sheet component 5 [0182]).
3.	Ju is silent about a fastening station for fastening the membrane electrode assembly to the bipolar plate such that spatial orientation of the membrane electrode assembly and the bipolar plate is preserved.
4.	Hoppes teaches a frame (7, 8) that serves the purpose of keeping the spatial arrangement as constant as possible, and is therefore connected to the mask (3) by way of fastening means (37) [0067], and the frame serves the purpose of keeping the spatial arrangement of the base plate as constant as possible [0051] for the benefit of production of the fuel cell [0002] membrane electrode units that ensures in particular that the electrodes and the membrane lie one on top of the other as exactly as possible with their surface areas in contact, in order to achieve a contact area that is as large as possible [0003].
5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju with the teachings of Hoppes for the benefit of production of the fuel cell [0002] membrane electrode units that ensures in particular that the electrodes and the membrane lie one on top of the other as exactly as possible with their surface areas in contact, in order to achieve a contact area that is as large as possible
6. 	Regarding claim 2, Ju teaches a manufacturing arrangement comprising at least a first handling device for transferring the pre-assembled fuel cell unit to the fastening station, which comprises the first and second structure for aligning the bipolar plate and the membrane electrode assembly (component pick-up unit 150 (as first handling device) may be configured to simultaneously pick up separating plate components 4 accommodated in the first magazine 111 and one of the MEA sheet components 5 accommodated in the second magazine 112, and load the components 4 and 5 [0163])
7.	Regarding claim 5, Ju teaches a manufacturing arrangement further comprising a second handling device (component transfer route 131 of a conveyor 130 (as second handling device) for transferring the assembled fuel cell unit to the second alignment station (the component aligning unit (as third alignment structure) 310 [0182].
8.	Regarding claims 6 ,10 and 12, Ju teaches a wherein the membrane electrode assembly extends over the bipolar plate in at least one region, thereby providing a protruding membrane electrode assembly periphery (see Fig. 14), and wherein the at least one third alignment structure of the second alignment station is adapted to align the fuel cell units by aligning the protruding peripheries of the membrane electrode assemblies in the at least one region (the component aligning unit (as third alignment structure) 310 may be configured to align the separating plate component 4 and the MEA sheet component 5 [0182] Figure 14).
9. 	Regarding claim 9, Ju teaches further comprising the step of aligning the assembled fuel cell unit in the second alignment station by solely contacting the assembled fuel cell unit at the membrane electrode assembly (see Figs. 14 and 16)
10. 	Regarding claims 13 and 17, Ju teaches wherein the second alignment structure is arranged for arranging the membrane electrode assembly on top of the bipolar plate (a second magazine 112 (as second alignment structure), Fig. 11).
11. 	Regarding claim 14, Ju teaches the first handling device is a movable element assembly (component pick-up unit 150 (as first handling device) may be configured to simultaneously pick up separating plate components 4 accommodated in the first magazine 111 and one of the MEA sheet components 5 accommodated in the second magazine 112, and load the components 4 and 5 [0163]).
12.	Regarding claim 15, Ju teaches wherein the first handling device is a rotating table (component pick-up unit 150 may be configured to simultaneously pick up (e.g., collect, grip, or unload) [0163] so it is capable of inherently rotating).
13. 	Regarding claim 16, Ju teaches wherein the second handling device (component transfer route 131 of a conveyor 130 (as second handling device) Fig. 14) is adapted to contact the assembled fuel cell unit at the membrane electrode assembly (Fig. 14).
14.	Regarding claim 7, Ju teaches a method for manufacturing a fuel cell stack (process of sequentially stacking a plurality of sheets of fuel cells [0154]) comprising at least the steps of
providing a pre-assembled fuel cell unit by arranging a membrane electrode assembly at one side of the bipolar plate (a first magazine 111 in which the separating plate components 4 may be accommodated, and a second magazine 112 in which the MEA sheet components 5 may be accommodated [0159] Figure 10);
providing an assembled fuel cell unit by fastening (meaning attaching) the membrane electrode assembly to the bipolar plate (by a component stacking unit 350 [0157]; separating plate components 4 and the MEA sheet components 5 are stackedmay be fastened by the aforementioned fastening bar 9 [0203], Figure 8); and providing a fuel cell stack by aligning the assembled fuel cell units (by a component aligning unit 310 [0157]).
15.	Regarding claim 11, Ju teaches a fuel cell stack (Figure 8) comprising a plurality of assembled fuel cell units comprising each a membrane electrode assembly which has been fastened to a bipolar plate (separating plate components 4 and the MEA sheet components 5 are stacked, may be provided as an upper end plate. Further, the upper and lower end plates 7 may be fastened by the aforementioned fastening bar 9 [0203], Figure 8)
16.	Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US20160365599) in view of Hoppes et al. (US20120039698)
as applied to claims 1 and 7 in view of Gaines et al. (US7005209).
17.	Regarding claims 3, 4, and 8, the complete discussion of Ju and Hoppes as applied to claims 1 and 7 is incorporated herein. However, they are silent about the limitations of claims 3, 4, and 8.
18.	Gaines teaches an aligning manipulator for aligning the bipolar plate and the membrane electrode assembly (intercomponent alignment, col. 6 ln 9-18) and a fastening manipulator (compression means providing alignment and containment for clamping fasteners, col. 7 ln 54-56) an an ultra-sonic welding manipulator (ultrasonic welding to form a unitized integral MEA frame assembly, col. 7 ln 25-28) for the benefit of a construction that greatly improves assembly productivity and reduces stack level defects (col. 6 ln 9-18).
19.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju modified with Hoppes with the teachings of Gaines’ for the benefit of a construction that greatly improves assembly productivity and reduces stack level defects (col. 6 ln 9-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722